United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Marcola, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0853
Issued: November 6, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 14, 2019 appellant filed a timely appeal from a January 29, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish lumbar conditions
causally related to the accepted factors of her federal employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the January 29, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On August 29, 2018 appellant, then a 29-year-old part-time flexible (PTF) sales, services,
and distribution associate, filed an occupational disease claim (Form CA-2) for a lower back
condition that she allegedly developed while in the performance of duty. She attributed her lower
back complaints to constant bending, lifting packages over 50 pounds, lifting heavy trays of mail
and bags of flats, and other unspecified repeated daily tasks. Appellant also alleged that, due to
staff shortages, she repeatedly worked more than seven hours without a lunch break. She indicated
that she first became aware of her condition in December 2016, and first realized it was caused or
aggravated by factors of her federal employment on August 4, 2018.
In a report dated August 22, 2018, Dr. Juliette Asuncion, an osteopath Board-certified in
family practice, noted that appellant’s severe lower back pain began two years prior and had
become worse subsequent to an acute injury at work when she was lifting heavy boxes. On
examination, she observed decreased range of motion and spasm of the lumbar back. Dr. Asuncion
diagnosed chronic bilateral low back pain with right-sided sciatica.
In a narrative statement dated August 29, 2018, appellant indicated that her back pain had
started two years prior while working at another location for the employing establishment. She
transferred to her current duty station and her back pain subsided, as it was a smaller office with a
lighter workload. However, recently appellant had noticed that her back pain was constant and
severe at all times.
On August 31, 2018 Dr. Asuncion treated appellant for complaints of abdominal pain. Her
diagnoses included chronic bilateral low back pain with right-sided sciatica which she noted were
due to a work injury. Appellant also provided a September 5, 2018 workers’ compensation form
report, which included a diagnostic code (ICD-10-CM) for lumbago with sciatica, right side.
Dr. Asuncion indicated that appellant was authorized to perform modified work effective August
31, 2018.
In a development letter dated September 13, 2018, OWCP informed appellant that the
evidence of record was insufficient to establish her claim. It advised her of the factual and medical
evidence necessary to establish her claim and also provided a questionnaire for completion.
OWCP afforded appellant 30 days to submit additional evidence and to respond to its inquiries.
On September 21, 2018 appellant responded to OWCP’s questionnaire. She stated that she
considered her claim occupational in nature, as it occurred over time, but that she would list it as
a traumatic injury as well, which occurred on August 4, 2018 at the employing establishment.
Appellant noted that she worked seven and a half hours on that day with a 10-minute break,
constantly bending and lifting flats and parcels, and that the location was short staffed. She stated
that delivery point sequence (DPS) trays had caused the initial injury, but after that day, her back
pain had become much worse.
In a September 27, 2018 letter, appellant’s current postmaster noted that she had reviewed
her September 21, 2018 statement and concurred with appellant’s statements regarding the volume
of mail and lack of staffing. As far as appellant’s current work location, the postmaster noted that
she had worked safely under her supervision and had no issues with her back while working there.

2

In a report dated October 9, 2018, Dr. Charles L. Pederson, Board-certified in occupational
medicine, examined appellant for complaints of low back pain. He noted that appellant had an
acute worsening of her chronic discomfort after lifting heavy packages on August 4, 2018, but that
there was no specific event immediately followed by increased pain. Appellant stated that she had
no issues with her back. On examination, Dr. Pederson observed moderate tenderness to palpation
over the lumbar paraspinals, pain with maximum flexion, and mild pain with extension. He
diagnosed lumbar strain. Dr. Pederson noted that appellant’s work activities included repetitive
heavy lifting, which was a risk factor for developing low back pain and may have contributed to
her current symptoms and need for treatment.
By decision dated October 29, 2018, OWCP denied appellant’s claim, finding that the
medical evidence of record was insufficient to establish a medical diagnosis in connection with
the accepted employment factors. It concluded, therefore, that the requirements had not been met
to establish an injury as defined by FECA.
OWCP subsequently received an October 12, 2018 x-ray report that indicated a mild loss
of disc space at L4-5 and possible congenital spinal stenosis with shortened anteroposterior
dimension of the pedicle, most notable at L5-S1 with slight retrolisthesis of L5 upon S1, with at
least mild loss of disc space height and facet spurring at this level.
In a November 14, 2018 follow-up report, Dr. Pederson reviewed appellant’s recent
lumbar x-rays. He noted that it demonstrated reduced spinal diameter consistent with possible
spinal stenosis and slight retrolisthesis of L5 on S1. Appellant’s low back symptoms were
unchanged, consisting of persistent low back discomfort with intermittent parasthesias involving
the bilateral lower extremities. Dr. Pederson diagnosed strain of the lumbar region. He opined
that without a specific work-related injury and x-ray findings of possible congenital spinal stenosis,
it would be difficult to establish work as a major cause of her chronic low back pain. Dr. Pederson
advised that appellant could return to work without restrictions.
OWCP also received physical therapy treatment notes dated October 23 through
November 20, 2018.
On January 22, 2019 appellant requested reconsideration of the October 29, 2018 decision
and submitted additional medical evidence.
In a report dated January 15, 2019, Dr. Pederson followed up with appellant to review the
results of a magnetic resonance imaging (MRI) scan of the lumbar spine taken on
December 27, 2018. He noted that it demonstrated L4-5 disc protrusion with an extruded fragment
compromising the right lateral recess. Dr. Pederson stated that appellant was scheduled for surgery
on January 17, 2019, and that subsequent to her last visit, she developed more specific right leg
pain and parasthesias. He noted that there was no evidence of congenital stenosis or other
significant preexisting conditions on the MRI scan. Dr. Pederson reviewed duties of her federal
employment, including unloading pallets with packages weighing up to 70 pounds every morning
for approximately one hour, and unloading hampers full of packages for two hours, which required
her to bend over at the waist. He stated that there were no other significant risk factors more likely
to have caused her disc herniation. Dr. Pederson opined that appellant’s work activities were the
cause of her L4-5 disc herniation and need for treatment.

3

By decision dated January 29, 2019, OWCP modified its decision of October 29, 2018 to
find that appellant had established a diagnosis of back strain, but also found that she had not
submitted sufficient evidence to establish causal relationship between the accepted employment
factors and the diagnosed condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale that explains the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).10

3

Supra note 1.

4
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
5

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

9

M.V., Docket No. 18-0884 (issued December 28, 2018).

10

Id.; Victor J. Woodhams, supra note 7.

4

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish lumbar
conditions causally related to the accepted factors of her federal employment.
Dr. Pederson’s report dated January 15, 2019 provided diagnoses and medical opinion as
to the cause of appellant’s conditions, but failed to provide a detailed explanation on causal
relationship.11 While he identified specific employment factors alleged by appellant, he did not
provide a pathophysiological explanation as to how those activities either caused or contributed to
appellant’s diagnosed conditions.12 A medical opinion must provide an explanation of how the
specific employment factors physiologically caused or aggravated the diagnosed conditions.13
Without medical reasoning explaining how the accepted employment activities caused or
contributed to the diagnosed conditions, Dr. Pederson’s report of January 15, 2019 is insufficient
to establish appellant’s claim.14
Moreover, while Dr. Pederson opined in his report of January 15, 2019 that appellant’s
medical conditions were the cause of her L4-5 disc herniation and need for treatment, he noted
that there were no other significant risk factors more likely to have caused her disc herniation. The
Board has held that neither the mere fact that a disease or condition manifests itself during a period
of employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents, is sufficient to establish causal relationship.15
In a report dated October 9, 2018, Dr. Pederson diagnosed lumbar strain and noted that
appellant’s work activities included repetitive heavy lifting, which was a risk factor for developing
low back pain and may have contributed to her current symptoms and need for treatment. On
November 14, 2018 Dr. Pederson opined that without a specific work-related injury and x-ray
findings of possible congenital spinal stenosis, it would be difficult to establish work as a major
cause of her chronic low back pain. The Board finds that Dr. Pederson’s explanation that repetitive
heavy lifting “may have contributed” to her diagnosed condition is speculative and equivocal in
nature and, therefore, of diminished probative value to establish causal relationship.16
In reports dated August 22, 31, and September 5, 2018, Dr. Asuncion diagnosed chronic
bilateral low back pain with right-sided sciatica. However, she did not offer an explanation for

11

See R.G., Docket No. 19-0233 (issued July 16, 2019).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013). See
R.D., Docket No. 18-1551 (issued March 1, 2019).
13

M.W., Docket No. 18-1624 (issued April 3, 2019); B.H., Docket No. 18-1219 (issued January 25, 2019).

14

M.W., id.; R.T., Docket No. 17-2019 (issued August 24, 2018).

15

See J.L., Docket No. 18-1804 (issued April 12, 2019).

16

See D.D., 57 ECAB 734, 738 (2006); Kathy A. Kelley, 55 ECAB 206 (2004).

5

her opinion that appellant’s lumbar symptoms were due to a work injury. Absent medical
reasoning, Dr. Asuncion’s opinion is insufficient to establish causal relationship.17
The record contains an x-ray of the lumbar spine dated October 12, 2018. The Board has
held that diagnostic reports that do not offer an opinion regarding the cause of an employee’s
condition lack probative value on the issue of causal relationship.18
Appellant also submitted notes from physical therapists dated October 23 through
November 20, 2018. Certain healthcare providers such as physical therapists, however, are not
considered “physician[s]” as defined under FECA.19 Consequently, their medical findings and/or
opinions will not suffice for purposes of establishing entitlement to FECA benefits.20
As appellant has not submitted rationalized medical evidence to establish lumbar
conditions causally related to the accepted employment factors, the Board finds that she has not
met her burden of proof to establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish lumbar
conditions causally related to the accepted factors of her federal employment.

17

R.T., supra note 14.

18

See K.S., Docket No. 18-1781 (issued April 8, 2019); G.S., Docket No. 18-1696 (issued March 26, 2019); J.M.,
Docket No. 17-1688 (issued December 13, 2018).
19

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

20

J.T., Docket No. 18-0664 (issued August 12, 2019); K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, 57
ECAB 316, 320 n.11 (2006). Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter
2.805.3a(1) (January 2013).

6

ORDER
IT IS HEREBY ORDERED THAT the January 29, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 6, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

